DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 
Response to Amendment
3.	The Amendment filed 4/26/21 has been entered. Claims 1 and 12 have been amended. Claims 1-22 remain pending in the application. 

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

6.	Claims 1-5 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (KR20050072335A) in view of Maaku et al. (JP H09-130484 A).
Regarding claim 1, Lee teaches a system that provides a requested service to a subscriber of a second line service ("SLS") (12 is an internal block diagram of a general-purpose computer system that can be employed to construct an additional number service providing system according to the present invention, see Fig. 12) the system comprising: 
a memory element (memory 1220); an interface to a communications network (network interface 1270); 
a processing unit (processor 1210), wherein the processing unit is communicatively coupled to the memory element and the interface (see the connection of system 1260); 
the processor, in response to commands obtained from the memory element (Computer system 1200 includes one or more processors 1210 coupled with a main memory including random access memory (RAM) 1220 and read only memory (ROM) 1230. The processor 1210 is also called a central processing unit (CPU). As is well known in the art, the ROM 1230 serves to transfer data and instructions to the CPU unidirectionally, page 8,par 2), is operative to: 
obtain a service request number consisting only of a non-temporary network recognizable telephone number (First, in step S110 receives the incoming telephone number and the call request for the call request from the additional number service subscriber. The subscriber can perform the call request by inputting the telephone number of the user he wants to talk to as a called phone number to the mobile communication terminal, page 3, par 5); 
provide the service request number to the subscriber (Next, in step S120 to provide a subscriber list of telephone numbers. "List of telephone numbers" means a list (or list) including a 
receive a communication that is invoked by the subscriber using a mobile telephone associated with the primary telephone number (when an incoming telephone number to be called from an additional number service subscriber is input, as shown in FIG. 2B, page 3, par 9); 
identify the communication as being associated with the service request number by receiving a call to the service request number without a prefix or suffix (the subscriber provides a plurality of additional number lists of the subscriber. The subscriber selects the desired outgoing telephone number from the list of telephone numbers and presses the call button, and the incoming telephone number and the outgoing telephone number are displayed on the subscriber's mobile communication terminal, page 3, par 9); and 
initiate the provision of the service associated with the service request number, such service being rendered to the mobile telephone (In step S140, the call setup request is transmitted to the mobile communication switch using the selected telephone number as the calling telephone number); 
whereby the operation of the communications network does not require any modifications to provide the requested service (Such embodiments have the advantage that it can be implemented relatively simply by simply changing the protocol of the terminal without changing the main system (e.g., exchange, HLR, etc.) of the communication network, page 3, par 10).
associate the service request number with (1) an SLS telephone number assigned to the subscriber, (2) at least one service and (3) a primary telephone number associated with the subscriber.
In an analogous art, Maaku teaches associate the service request number (e.g. telephone number) with (1) an SLS telephone number (e.g. one of the plurality of telephone numbers associated with subscriber telephone) assigned to the subscriber, (2) at least one service (special treatment) and (3) a primary telephone (primary telephone number in table 108) number associated with the subscriber (This information is recorded in a table in database 114 that associates a telephone number with the type of special treatment required for that telephone number, see page 5, par 6; thus, each subscriber to each customizable telephone service will have an associated table, e.g., table 500, containing subscriber preference data that defines the preferences of the associated subscriber for incoming calls, see page 7, par 5; one of the plurality of telephone numbers associated with subscriber telephone 102 is considered to be the primary telephone number. This main telephone number is the local exchange carrier 10 Switch 106 via data link 124 Is the telephone number sent as ANI. Therefore, this primary telephone number is registered in the trigger table 108, which is used to identify whether the outgoing call originated from a telephone belonging to a subscriber to the customizable telephone service, page 9, par 2; see also table 400, 500 and 600).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the additional number service of Lee with the routing preference of Maaku to provide a method and a system that delivers a flexible technique for defining subscriber preferences in the context of telephone call routing instructions as suggested.
Regarding claim 2, Lee as modified by Maaku teaches the system of claim 1, wherein the received communication is a call setup request (In step S140, the call setup request is transmitted to the mobile communication switch using the selected telephone number as the calling telephone number, 
Regarding claim 3, Lee as modified by Maaku teaches the system of claim 2, wherein the processor initiates the provision of the service by communicatively coupling the mobile telephone to a system to provide the service (The call establishment request message (Origination) is transmitted from the mobile communication terminal of the additional number service subscriber to the exchange through the base station, see Lee page 5, par 9) and attributing the service to the SLS telephone number associated with the service request number (see table 500 of Fig. 5).

Regarding claim 4, Lee as modified by Maaku teaches the system of claim 3,  and Maaku further teaches wherein the processor communicatively couples the mobile telephone to a system to provide the service by connecting the mobile telephone to a voicemail system (If placed between 444 and 5 pm to 9 am, it indicates that the call should be routed to a voice mail system, e.g., voice mail unit 116 (FIG. 1), page 7, par 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the additional number service of Lee with the routing preference of Maaku to provide a method and a system that delivers a flexible technique for defining subscriber preferences in the context of telephone call routing instructions as suggested.
Regarding claim 5, Lee as modified by Maaku teaches the system of claim 3, wherein the processor communicatively couples the mobile telephone to a system to provide the service by connecting the mobile telephone to a third party telephone number (Next, the outgoing telephone 

Regarding claim 12, Lee teaches a method for providing a service to a subscriber of a second line service ("SLS") (12 is an internal block diagram of a general-purpose computer system that can be employed to construct an additional number service providing system according to the present invention, see Fig. 12), the method comprising the actions of: 
obtaining a service request number consisting of a non-temporary network recognizable telephone number (First, in step S110 receives the incoming telephone number and the call request for the call request from the additional number service subscriber. The subscriber can perform the call request by inputting the telephone number of the user he wants to talk to as a called phone number to the mobile communication terminal, page 3, par 5); 
providing the service request number to the subscriber (Next, in step S120 to provide a subscriber list of telephone numbers. "List of telephone numbers" means a list (or list) including a plurality of additional numbers assigned to additional number service subscribers. A user of a mobile communication terminal requests a plurality of additional numbers by applying for additional number services to a mobile carrier. Can be assigned, page 3, par 6; and the subscriber selects the desired outgoing telephone number from the list of telephone numbers and presses the call button, and the incoming telephone number and the outgoing telephone number are displayed on the subscriber's mobile communication terminal (see FIG. 2C). In step S140, the call setup request is transmitted to the 
receiving a communication that is invoked by the subscriber using a mobile telephone (when an incoming telephone number to be called from an additional number service subscriber is input, as shown in FIG. 2B, page 3, par 9); 
identifying the communication as being associated with the service request number by receiving a call to the service request number without a prefix or suffix (the subscriber provides a plurality of additional number lists of the subscriber. The subscriber selects the desired outgoing telephone number from the list of telephone numbers and presses the call button, and the incoming telephone number and the outgoing telephone number are displayed on the subscriber's mobile communication terminal, page 3, par 9); and 
initiating the provision of the service associated with the service request number, such service being rendered to mobile telephone and being attributed to the SLS telephone number associated with the service request number (In step S140, the call setup request is transmitted to the mobile communication switch using the selected telephone number as the calling telephone number); 
whereby the service is provided without modification to an underlying communications network (Such embodiments have the advantage that it can be implemented relatively simply by simply changing the protocol of the terminal without changing the main system (e.g., exchange, HLR, etc.) of the communication network, page 3, par 10).
However, Lee does not teach associating the service request number with (1) an SLS telephone number assigned to the subscriber, (2) at least one service and (3) a primary telephone number associated with the subscriber.
In an analogous art, Maaku teaches associating the service request number (e.g. telephone number) with (1) an SLS telephone number (one of the plurality of telephone numbers associated with preference data that defines the preferences of the associated subscriber for incoming calls, see page 7, par 5; one of the plurality of telephone numbers associated with subscriber telephone 102 is considered to be the primary telephone number. This main telephone number is the local exchange carrier 10 Switch 106 via data link 124 Is the telephone number sent as ANI. Therefore, this primary telephone number is registered in the trigger table 108, which is used to identify whether the outgoing call originated from a telephone belonging to a subscriber to the customizable telephone service, page 9, par 2; see also table 400, 500 and 600).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the additional number service of Lee with the routing preference of Maaku to provide a method and a system that delivers a flexible technique for defining subscriber preferences in the context of telephone call routing instructions as suggested.

Regarding claim 13, Lee as modified by Maaku teaches the method of claim 12, wherein the received communication is a call setup request (In step S140, the call setup request is transmitted to the mobile communication switch using the selected telephone number as the calling telephone number, see Lee page 3 par 10) and the action of identifying the communication as being associated with the service request number further comprises detecting the service request number as the called number (The call request transmission unit 440 searches for an additional phone number associated with the called phone number with reference to the phone number storage unit 420, and makes a call setup 

Regarding claim 14, Lee as modified by Maaku teaches the method of claim 13, wherein the action of initiating the provision of the service further comprises communicatively coupling the mobile telephone to a system to provide the service (The call establishment request message (Origination) is transmitted from the mobile communication terminal of the additional number service subscriber to the exchange through the base station, see Lee page 5, par 9).

Regarding claim 15, Lee as modified by Maaku teaches the method of claim 14, and Maaku further teaches wherein communicatively coupling the mobile telephone to a system to provide the service further comprises connecting the mobile telephone to a voicemail system (If placed between 444 and 5 pm to 9 am, it indicates that the call should be routed to a voice mail system, e.g., voice mail unit 116 (FIG. 1), page 7, par 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the additional number service of Lee with the routing preference of Maaku to provide a method and a system that delivers a flexible technique for defining subscriber preferences in the context of telephone call routing instructions as suggested.
Regarding claim 16, Lee as modified by Maaku teaches the method of claim 14, wherein communicatively coupling the mobile telephone to a system to provide the service further comprises connecting the mobile telephone to a third party telephone number (Next, the outgoing telephone number and the incoming telephone number are transmitted and stored with respect to the additional number service providing system (server) (S1140, S1150, S1160), Lee page 7, par 9) and using the SLS of the subscriber as the calling line identifier (The call setup request unit 940 transmits a call setup request .

7.	Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Maaku and further in view of Cerami et al. (US 20120113978 A1).
Regarding claim 6, Lee as modified by Maaku teaches the system of claim 2.
 However, Lee and Maaku do not clearly teach wherein the processor initiates the provision of the service by communicatively coupling to the mobile telephone.
 In an analogous field of art, Cerami teaches wherein the processor initiates the provision of the service by communicatively coupling to the mobile telephone (Upon receiving the SIP INVITE (block 960), the messaging platform establishes a voice connection with the calling party, see [0089]) and providing a message to the mobile telephone regarding the status of received voicemail messages (The system then sends a notification to the subscriber (block 975) to inform the subscriber of the new voice message, see [0091]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Lee and the alternate phone service of Maaku with the voice mail services of Cerami to provide a method and a system that deliver enhanced services to telephone subscribers with multiple telephone lines as suggested.
Regarding claim 17, Lee as modified by Maaku teaches the method of claim 13.
However, Lee and Maaku do not clearly teach wherein the action of initiating the provision of the service further comprises communicatively coupling to the mobile telephone and providing a message to the mobile telephone regarding the status of received voicemail messages.  
In an analogous field of art, Cerami teaches wherein the action of initiating the provision of the service further comprises communicatively coupling to the mobile telephone (Upon receiving the SIP 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Lee and the alternate phone service of Maaku with the voice mail services of Cerami to provide a method and a system that deliver enhanced services to telephone subscribers with multiple telephone lines as suggested.

8.	Claims 7-11 and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Maaku and further in view of Benzon et al. (US 20040244102 A1).
Regarding claim 7, Lee as modified by Maaku teaches the system of claim 1.
However, Lee and Maaku do not teach wherein the received communication is a text message and the processor is operative to identify the communication as being associated with the service request number by detecting the service request number as the texted number.
In an analogous art, Benzon teaches wherein the received communication is a text message (An SMS message from mobile station, number +639171234567 is sent to the Message Service number, 2340-CENTURY—that is 2340-236-8879—in the usual manner, see [0120]) and the processor is operative to identify the communication as being associated with the service request number by detecting the service request number as the texted number (The SMSC 4 identifies that the message is intended for the SMEA 6 from the SMSC access code “2345” in the first part of the destination address for the message, see [0122]; and the facilitator 14 is operable to extract the suffix from the destination address to determine which Message Service this message relates to. In the present example the suffix 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Lee and the alternate phone service of Maaku with the messaging services of Benzon to provide a method and a system that allows content providers to activate, and later maintain, a service by themselves, directly, remotely, and automatically as suggested.

Regarding claim 8, Lee as modified by Maaku and Benzon teaches the system of claim 7, wherein the processor initiates the provision of the service by communicatively coupling the mobile telephone to a system to provide the service (The call establishment request message (Origination) is transmitted from the mobile communication terminal of the additional number service subscriber to the exchange through the base station, see Lee page 5, par 9).

Regarding claim 9, Lee as modified by Maaku and Benzon teaches the system of claim 8, and Maaku further teaches wherein the processor communicatively couples the mobile telephone to a system to provide the service by connecting the mobile telephone to a voicemail system (If placed between 444 and 5 pm to 9 am, it indicates that the call should be routed to a voice mail system, e.g., voice mail unit 116 (FIG. 1), page 7, par 3).

Regarding claim 10, Lee as modified by Maaku and Benzon teaches the system of claim 8, wherein the processor communicatively couples the mobile telephone to a system to provide the service by connecting the mobile telephone to a third party telephone number (Next, the outgoing telephone number and the incoming telephone number are transmitted and stored with respect to the additional number service providing system (server) (S1140, S1150, S1160), Lee page 7, par 9) and using 

Regarding claim 11, Lee as modified by Maaku and Benzon teaches the system of claim 7, and Benzon further teaches wherein the processor initiates the provision of the service by communicatively coupling to the mobile telephone (the message is therefore passed, by the SMSC 4, to the appropriate SMEA 6--In a known manner. The message is received by the SMEA 6 (step 61 FIG. 6), see [0122]) and providing a message to the mobile telephone regarding the status of received voicemail messages (Examples of ESME applications include: [0008] Alerts originating from a Voice-Mail server indicating voice messages at a customer's mailbox, see [0007-0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Lee and the alternate phone service of Maaku with the messaging services of Benzon to provide a method and a system that allows content providers to activate, and later maintain, a service by themselves, directly, remotely, and automatically as suggested.

Regarding claim 18, Lee as modified by Maaku teaches the method of claim 12.
However, Lee and Maaku do not teach wherein the received communication is a text message and the method further comprises the action of identifying the communication as being associated with the service request number by detecting the service request number as the texted number.
In an analogous art, Benzon teaches wherein the received communication is a text message (An SMS message from mobile station, number +639171234567 is sent to the Message Service number, 2340-CENTURY—that is 2340-236-8879—in the usual manner, see [0120]) and the method further comprises the action of identifying the communication as being associated with the service request 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Lee and the alternate phone service of Maaku with the messaging services of Benzon to provide a method and a system that allows content providers to activate, and later maintain, a service by themselves, directly, remotely, and automatically as suggested.


Regarding claim 19, Lee as modified by Maaku and Benzon teaches the method of claim 18, wherein the action of initiating the provision of the service further comprises the action of communicatively coupling the mobile telephone to a system to provide the service (The call establishment request message (Origination) is transmitted from the mobile communication terminal of the additional number service subscriber to the exchange through the base station, see Lee page 5, par 9).
Regarding claim 20, Lee as modified by Maaku and Benzon teaches the method of claim 19, and Maaku further teaches wherein communicatively coupling the mobile telephone to a system to provide the service further comprises the action of connecting the mobile telephone to a voicemail system (If placed between 444 and 5 pm to 9 am, it indicates that the call should be routed to a voice mail system, e.g., voice mail unit 116 (FIG. 1), page 7, par 3).

Regarding claim 21, Lee as modified by Maaku and Benzon teaches the method of claim 19, wherein communicatively coupling the mobile telephone to a system to provide the service further comprises the action of connecting the mobile telephone to a third party telephone number (Next, the outgoing telephone number and the incoming telephone number are transmitted and stored with respect to the additional number service providing system (server) (S1140, S1150, S1160), Lee page 7, par 9) and using the SLS of the subscriber as the calling line identifier (The call setup request unit 940 transmits a call setup request to the mobile communication switch using the searched additional telephone number as an outgoing telephone number, Lee page 7, par 3).
Regarding claim 22, Lee as modified by Maaku and Benzon teaches the method of claim 18, Benzon further teaches wherein the action of initiating the provision of the service further comprises the action of communicatively coupling to the mobile telephone (the message is therefore passed, by the SMSC 4, to the appropriate SMEA 6--In a known manner. The message is received by the SMEA 6 (step 61 FIG. 6), see [0122]) and providing a message to the mobile telephone regarding the status of received voicemail messages (Examples of ESME applications include: [0008] Alerts originating from a Voice-Mail server indicating voice messages at a customer's mailbox, see [0007-0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the multi-line of Lee and the alternate phone service of Maaku with the messaging services of Benzon to provide a method and a system that allows content providers to activate, and later maintain, a service by themselves, directly, remotely, and automatically as suggested.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berkowitz et al. (US 5588051 A) discloses administering unsubscribed telephone lines and .
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641